PER CURIAM.
This appeal seeks review of a summary denial of a motion filed pursuant to CrPR 3.850, 33 F.S.A. The State has conceded that the trial court erred in failing to grant an evidentiary hearing in light of the allegations made in the motion to vacate.
Following a review of Rodriguez v. State, Fla.App.1965, 176 So.2d 516, and Taylor v. United States, 8th.Cir. 1960, 282 F.2d 16, it appears that the trial judge did err in the ruling under review. Therefore, the order summarily denying the motion to vacate be and the same is hereby reversed *712and the matter is returned to the trial court, with directions to grant the appellant, Robert Fuller, a hearing and such other proceedings as the trial court may deem necessary under the circumstances.
Reversed and remanded, with directions.